Citation Nr: 1525420	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for bladder cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran had active service from October 1953 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In April 2015, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Board acknowledges that the Veteran's claim for service connection for a bladder infection/cancer was denied in a December 1991 rating decision.  38 C.F.R. § 3.156(c) provides that, notwithstanding any other section of 38 C.F.R. Part 3, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding 38 C.F.R. § 3.156(a) (concerning the requirement to reopen a previously finally denied claim with new and material evidence).  This includes (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of 38 C.F.R. § 3.156(c) are met; (ii) additional service records forwarded by the Department of Defense or the service department any time after VA's original requires for service records; and (iii) declassified records that could not have been obtained when the records were classified when VA decided the claim.  Here, an August 1954 personnel record that existed but had not been associated with the claims file when the VA first decided the Veteran's claim for service connection for bladder cancer and infection is now of record.  The personnel record includes a notation that the Veteran had a temporary duty of assignment in "Frankfurt Basic Education Cen" for 5 months.  This evidence corroborates the Veteran's testimony that he was placed on a temporary duty assignment to recover from the bleeding he experienced.  For these reasons, the Board will reconsider the Veteran's claim for service connection for bladder cancer from the date of his original claim, and his claim will not be characterized a new and material evidence claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The claims file shows that the Veteran has a current diagnosis of residuals of bladder cancer which include recurrent bladder infections.  The Veteran also had prostate cancer secondary to his bladder cancer.  Due to the cancer, the Veteran testified that his prostate had to be removed.  The Board finds that the Veteran has current residuals of bladder and prostate cancer.  

Regarding whether the Veteran's service treatment records show an event, injury or disease, several attempts have been made to obtain the Veteran's service treatment records.  Unfortunately, the National Personnel Records Center (NPRC) has confirmed that his service treatment records appear to be lost in a July 1973 fire at the NPRC in St. Louis, Missouri.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Veteran testified that he was treated in service and then had a temporary duty assignment in order to recover.  A personnel record associated with the claims file corroborates the Veteran's testimony that he had a temporary duty assignment in Frankfurt.  With this heightened duty in mind, the Board finds that the Veteran's testimony that he was treated for an incident in service together with the personnel record corroborating that he had a temporary duty assignment is enough to satisfy the element of establishment of an in-service event, injury, or disease.  

The remaining question is whether the evidence tends to associate the current disability with the in-service event.  In this case, the Veteran contends that his prostate cancer and bladder cancer are due to water or milk contamination while stationed in Germany during service.  He testified that he was hospitalized for two weeks while in service due to bleeding from his penis, followed by a temporary duty assignment to recover.  Although there is no medical evidence of record to support these assertions, the Board finds that the evidence meets the low threshold set in the McLendon case for obtaining a medical opinion. 

The Veteran appears to be receiving benefits from the Social Security Administration (SSA).  The Veteran should be asked if he is receiving disability benefits and, if so, whether the disability that formed the basis of such an award relates in any way to the claim for benefits from VA.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran to determine whether he is receiving disability benefits from Social Security Administration (SSA), and if so, which disabilities form the basis of such an award.  If the disability award is related in any way to the claims for benefits from VA, obtain records from SSA as they may be relevant to his claim.  
2.  Obtain VA treatment records since April 2010 and associate them with the claims file.

3.  Ask the Veteran to submit any additional private treatment records pertaining to his claims and associate them with the claims file or to provide an authorization and consent form so that VA can obtain these records for him.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current residuals of prostate and bladder cancer.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present genitourinary disability, to include frequent urinary tract infections, residuals of bladder cancer and removal of prostate.  The examiner should specify whether there is a urinary disorder.  

The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any prostate or bladder disability began in service or is related to any disease or injury in service.

Review of the entire record is required; however, the examiner's attention is directed to the Veteran's testimony that he was treated for bleeding from his penis during service and was in the hospital for two weeks.  The Veteran claims that he was ill due to water or milk contamination during service and this caused his bladder and prostate cancer.  Additionally, please note that personnel records confirm a temporary duty assignment in "Frankfurt Basic Education Cen" for 5 months, consistent with the Veteran's assertions.  The Board is aware that there are no service treatment records and that the examiner may need to rely on the Veteran's statements.  The examiner is advised that the Veteran is competent to report injuries and symptoms in service, and that the Veteran's reports must be considered.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




